NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


CHAD BURNETT,                              )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-1018
                                           )
WADE GUNN'S PAIN FREE                      )
PRODUCT, LLC, A WYOMING                    )
CORPORATION,                               )
                                           )
             Appellee.                     )
                                           )

Opinion filed August 17, 2018.

Appeal from the Circuit Court for
Hillsborough County; Richard A. Nielsen,
Judge.

Raymond A. Haas and Keith Shevenell
Of HD Law Partners, Tampa,
for Appellant.

Rocco J. Carbone, III of Law Offices of
Rocco J. Carbone, III, PLLC,
St. Augustine, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, CRENSHAW, and ATKINSON, JJ., Concur.